Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 February 2022 and 21 October 2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,259,061 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application 17/671937
U.S. Patent No. 11,259,061 B2
1. A method for presenting media content, the method comprising:
detecting, using a media device, an offer to initiate a purchase of a content item being presented using the media device, wherein the media device has not been authenticated with a content service that is providing the content item;
1. A method for presenting media content, the method comprising:
detecting an offer to initiate a purchase of a content item being presented using a media device, wherein the media device has not been authenticated with a content service that provides the content item;
in response to detecting the offer to initiate the purchase of the content item when the media device has not been authenticated with the content service that is providing the content item, causing the media device to be discoverable by mobile devices that are proximal to the media device;
in response to detecting the offer to initiate the purchase of the content item when the media device has not been authenticated with the content service that provides the content item, causing the media device to be discoverable by a plurality of mobile devices that are connected to a same local area network as the media device; (where it would be readily understood that to be on the same LAN would require devices to be relatively local/proximal to one another) 
encoding offer data corresponding to the detected offer to initiate the purchase of the content item; and
encoding offer data corresponding to the detected offer to initiate the purchase of the content item;
in response to receiving a status request from a mobile device that is one of the mobile devices and that is proximal to the media device, 

transmitting the encoded offer data associated with the purchase of the content item to the mobile device, wherein the encoded offer data causes a payment user interface to be presented on the mobile device.
in response to receiving a status request from a mobile device that is one of the plurality of mobile devices and that is connected to the same local area network as the media device, 
transmitting the encoded offer data associated with the purchase of the content item to the mobile device, wherein the encoded offer data causes a payment user interface to be presented on the mobile device;
2. The method of claim 1, further comprising:
receiving a cast request from the mobile device to cast the content item on the media device; and
in response to the cast request, executing a receiver application on the media device that accepts the cast request from the mobile device and causes the content item to be presented using the media device.


receiving a cast request from the mobile device to cast the content item on the media device; and
in response to the cast request, executing a receiver application on the media device that accepts the cast request from the mobile device and causes the content item to be presented using the media device.
3. The method of claim 1, wherein the media device is executing a media playback application and the mobile device is executing a corresponding media playback application, wherein the media playback application transmits the encoded offer data to the corresponding media playback application executing on the mobile device, and wherein, in response to transmitting the encoded offer data to the mobile device, the media device inhibits the transmission of the encoded offer data to remaining mobile devices that are connected to the same local area network.
2. The method of claim 1, wherein the media device is executing a media playback application and the mobile device is executing a corresponding media playback application, wherein the media playback application transmits the encoded offer data to the corresponding media playback application executing on the mobile device, and wherein, in response to transmitting the encoded offer data to the mobile device, the media device inhibits the transmission of the encoded offer data to remaining mobile devices that are connected to the same local area network.
4. The method of claim 1, wherein the encoded offer data causes the mobile device to retrieve corresponding human-readable information from a server and wherein the human-readable information is presented in the payment user interface on the mobile device.
4. The method of claim 1, wherein the encoded offer data causes the mobile device to retrieve corresponding human-readable information from a server and wherein the human-readable information is presented in the payment user interface on the mobile device.
5. The method of claim 1, further comprising receiving authentication information from the mobile device, wherein the authentication information corresponds to a user account that was used to complete the purchase via the payment user interface on the mobile device.
5. The method of claim 1, further comprising receiving authentication information from the mobile device, wherein the authentication information corresponds to a user account that was used to complete the purchase via the payment user interface on the mobile device.
6. The method of claim 5, wherein the authentication information causes the media device to retrieve a corresponding authentication token from an authentication server, wherein the corresponding authentication token authenticates the user account on the media device.
6. The method of claim 5, wherein the authentication information causes the media device to retrieve a corresponding authentication token from an authentication server, wherein the corresponding authentication token authenticates the user account on the media device.
7. The method of claim 1, wherein the cast request indicates that the mobile device is authorized to play back the content item.
7. The method of claim 1, wherein the cast request indicates that the mobile device is authorized to play back the content item.


Claims 8-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-21 of U.S. Patent No. 11,259,061 B2 similarly as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/            Primary Examiner, Art Unit 2421